PER CURIAM.
Jose Frodeyl Campos pleaded guilty to conspiring to distribute methamphetamine, in violation of 21 U.S.C. § 846. The District Court1 denied his request for a downward departure on the basis of his cultural assimilation into the United States. Campos was sentenced to eight years imprisonment and three years supervised release. On appeal, he argues that the Court erroneously concluded that it lacked authority to depart.
We have carefully reviewed the transcript of the sentencing hearing. The District Court’s comments show that it did not believe it lacked authority to grant a cultural-assimilation downward departure; rather, it assumed for the sake of argument that it had authority to grant such a departure, but denied Campos one because of the particular facts and circumstances of his case. Thus, the matter is unreviewable on appeal. See United States v. Edwards, 225 F.3d 991, 992-93 (8th Cir.2000), cert. denied, 531 U.S. 1100, 121 S.Ct. 834, 148 L.Ed.2d 715 (2001); United States v. Lipman, 133 F.3d 726, 731-32 (9th Cir.1998).
Accordingly, we affirm the judgment of the District Court.
A true copy.

. The Honorable R.E. Longstaff, Chief Judge, United States District Court for the Southern District of Iowa.